          Case 1:13-cv-00734-RBW Document 202 Filed 01/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 TRUE THE VOTE, INC.,

                                               Plaintiff,

    v.                                                      Civ. No. 13-cv-00734-RBW

 INTERNAL REVENUE SERVICE, et al.,


                                            Defendants.


                           OPPOSED MOTION FOR LEAVE
                           TO FILE SUPPLEMENTAL BRIEF

         Plaintiff’s Former Attorneys respectfully request leave to file a supplemental brief

regarding Plaintiff’s motion to quash. ECF No. 190. The undersigned has conferred with counsel

for the parties. The Plaintiff objects to this motion. Counsel for the Government stated that they

have no opposition to this request.

         In support of this Motion, Plaintiff’s Former Attorneys state the following:

         1.     On May 5, 2017, Plaintiff’s Former Attorneys filed a Notice of Attorney’s

Charging Lien. ECF No. 142.

         2.     Over three years later, Plaintiff filed a motion to quash the Attorney’s Charging

Lien. ECF No. 190.

         3.     On November 13, 2020, Plaintiff’s Former Attorneys filed a timely opposition to

Plaintiff’s motion to quash. (“Opposition”). ECF No. 194.

         4.     Almost two weeks after Plaintiff’s Former Attorneys filed their opposition to

Plaintiff’s motion to quash, a complaint was filed against Plaintiff alleging, inter alia, breach of


                                               1
           Case 1:13-cv-00734-RBW Document 202 Filed 01/28/21 Page 2 of 3




contract and conversion. Eshelman v. True the Vote, Inc., No. 4:20-cv-04034 (S.D. Tex. Filed

Nov. 25, 2020). A true and correct copy of the Amended Complaint is attached herein as an

exhibit.

         5.    On December 31, 2020, the plaintiff in Eshelman filed an Amended Complaint

that, in part, added as defendants the law firm representing Plaintiff in this matter, the Bopp Law

Firm, along with Plaintiff’s attorney James Bopp, Jr.

         6.    Plaintiff’s Former Attorneys respectfully request leave to file a short supplement

to their Opposition in order to address potential implications of Eshelman v. True the Vote, Inc.

to the pending motions in this case. Such a supplemental brief shall be no more than three (3)

pages.

         7.    Plaintiff’s Former Attorneys do not object to the Court allowing Plaintiff leave to

file a contemporaneous supplemental brief of no more than three (3) pages.



Dated: January 28, 2021




        /s/ Kaylan L. Phillips
Kaylan L. Phillips (D.C. 1110583)
Public Interest Legal Foundation
32 E. Washington, Suite 1675
Indianapolis, IN 46204
(317) 203-5599 (telephone)
(888) 815-5641 (fax)
kphillips@publicinterestlegal.org




                                             2
        Case 1:13-cv-00734-RBW Document 202 Filed 01/28/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that I caused the foregoing Motion for Leave to be filed with the United

States District Court for the District of Columbia via the Court’s CM/ECF system.




Dated: January 28, 2021
                                                     /s/ Kaylan L. Phillips
                                                   Kaylan Phillips
                                                   kphillips@publicinterestlegal.org




                                            3
